This cause is in this court on appeal from a judgment of the district court of Muskogee county, decreeing a foreclosure of a real estate mortgage on the land involved in this action, in favor of the defendant in error and barring the plaintiffs in error and all persons claiming by, through, or under them, or any of them, from all right, title, interest, lien, estate, or equity of redemption in and to that real estate.
The issues presented on this appeal are identical with those presented in cause No. 21057, Laura Parks et al. v. Mrs. G.W. Lefeber, this day decided, 162 Okla. 265. 20 P.2d 179. There are no differences in the facts disclosed by the record in this case from the facts disclosed by the record in that case which require the application of a different rule of law. The issues in this case have been determined by the decision in that case.
We find no error in the judgment of the trial court, and that judgment is in all things affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.